Citation Nr: 1613057	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-37 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for dyshidrosis, claimed as left/right foot fungus/trauma.


REPRESENTATION

Appellant represented by:	Louisiana Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel






INTRODUCTION

The appellant had active duty for training (ACDUTRA) service from October 1990 to March 1991, and subsequent inactive duty for training (INACDUTRA) service in the Army National Guard.  He had no active duty military service. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board remanded this matter in April 2014.

As a preliminary matter, the Board notes that in a February 2016 brief, a service representative presented argument on the issue of service connection for bilateral hearing loss.  However, that issue was finally denied by the Board in April 2014 and is no longer on appeal.


FINDING OF FACT

The most probative evidence fails to link the Veteran's current dyshidrosis of the bilateral foot to ACDUTRA service.


CONCLUSION OF LAW

The criteria for establishing service connection for dyshidrosis of the bilateral foot have not been met.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a September 2007 letter sent to the appellant that informed him of his duty and the VA's duty for obtaining evidence.  In addition, that letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The appellant's available service records, post-service treatment records, and lay statements have been obtained.  He has also been afforded a VA examination.

Furthermore, as the appellant was afforded a VA examinations in November 2014, the Board finds that there has been substantial compliance with the April 2014 remand.  See Donnellan v. Shinseki, 24 Vet. App. 167, 116 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).

The appellant has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II.  Analysis

The Veteran asserts that his currently-diagnosed dyshidrosis of the bilateral foot had its onset during his period of ACDUTRA from October 1990 to March 1991.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The appellant's service included ACDUTRA service from October 1990 to March 1991, and subsequent inactive duty for training service in the National Guard.  Here, while specific dates for all periods of INACDUTRA are not entirely clear, the appellant has specifically alleged an onset of his dyshidrosis during his period of ACDUTRA from October 1990 to March 1991.  He has not alleged, and there is nothing in the record that establishes that appellant was on anything other than ACDUTRA during that period.  Although service connection is currently in effect for tinnitus, that award was based on a separate period of INACDUTRA. The fact that a claimant has established status as a Veteran for other periods of service does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  

Thus, the appellant has not achieved Veteran status for the relevant period of ACDUTRA from October 1990 to March 1991.  38 U.S.C.A. § 101(2), (24)(A)-(B); 38 C.F.R. §§ 3.1(d); 3.6(a) (2015).  As such, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

Additionally, the standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Donnellan, supra.  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the claimant's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Here, the preponderance of the evidence is against the appellant's claim.  Service treatment records during the relevant period show that in November 1990, the appellant sought treatment for the skin, reported as "sweat," and medically noted as "tinea pedis" of one month duration.  Objectively, there was maceration of the right forefoot, and dyshidrosis was assessed.  Thereafter, the record is silent for in-service complaints related to skin of the feet during the relevant period of ACDUTRA.

Following the period of ACDUTRA from October 1990 to March 1991, reserve service medical records show that the Veteran expressly denied skin problems and/or foot problems during periodic examinations in April 1994 and April 1999.  During those examinations, the skin and feet were objectively noted to be normal.  In April 1994, the appellant also stated that he is in good health and is not taking any medications.  The appellant similarly denied current medical problems or medications on annual medical certificates in January 1995, January 1998, and December 1998.  Also of note, in June 1998, when the appellant was seen for possible heat exhaustion, his skin was generally described as dry and pink, and he denied current medications.

The first evidence of a skin disability affecting the feet post-ACDUTRA is an August 2007 private treatment record showing the appellant's report of a fungus infection affecting the bilateral feet that has been present since he was in the Army.   In September 2007, hyperhidrosis was assessed.  A note associated with the private treatment records references "Paddy feet from Vietnam."  Thereafter, private and VA records show a diagnosis of and treatment for pitted keratolysis.

The appellant underwent a VA examination in November 2014, pursuant to which an assessment was made of pitted keratolysis, described as a combined bacterial/fungal infection of the feet, usually producing a foul odor.  The examiner noted that the appellant had pitted lesions to the plantar aspects of both feet, but no clinical findings suggestive of dyshidrosis.  Following the physical examination and a review of the appellant's available records, including his virtual claims file, the examiner opined that the current foot/skin condition of pitted keratolysis is less likely as not caused by or a result of military service.  The examiner concluded that there is no objective evidence that the current condition had its onset in service.  Although the examiner initially stated that there is no evidence of treatment for dyshidrosis in service, in a January 2015 addendum, the examiner acknowledged such evidence but did not change the opinion.  In the addendum, the examiner noted that there is no objective evidence of any follow up from 1990 until September 2007.

The November 2014 opinion and January 2015 addendum are afforded significant probative value as they considered the appellant's medical history and were cumulatively supported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion is dependent upon whether the opining clinician was fully informed of the pertinent factual premises, i.e., history of the case).  They are also consistent with the ACDUTRA and post-ACDUTRA service treatment records, which are negative for any complaints or clinical findings of pitted keratolysis, complaints or clinical findings of dyshidrosis relating to the right foot after November 1990, and any complaints or clinical findings relating to the left foot.  Significantly, there is no competent contrary opinion evidence of record, and the Board has no independent basis to question the VA examiner's findings absent competent and credible medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

While the appellant contends that his currently-diagnosed pitted keratolysis of the bilateral foot is related to or first manifested during his period of ACDUTRA, there is no indication that he has specialized training or medical expertise to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Clyburn v. West, 12 Vet. App. 296, 301 (1999).  As such, his opinion as to the etiology of his diagnosed pitted keratolysis does not constitute competent medical evidence.  The Board acknowledges that he is competent to testify as to the presence of a skin disorder, which is observable and in the realm of his personal experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, he is not competent to diagnose any specific skin disorder or attribute any current skin disorder to one treated in service.  

Moreover, to the extent that the appellant asserts that his current bilateral foot skin condition has been present since service and that he has treated it with over the counter medication since that time, the Board is not persuaded.  In this regard, his current reports are outweighed by his affirmative denials of skin problems during post-ACDUTRA periodic examinations in April 1994 and April 1999, as well as his ongoing denial of medical problems and current medications in April 1994, January 1995, January 1998, June 1998, and December 1998.  The Board also finds it noteworthy that the date on which the objective evidence shows that the appellant first sought treatment for his bilateral foot condition post-ACDUTRA service is the same date on which the appellant filed his claim for benefits for that condition.

The Board further notes, again, that there is no specific mention of the left foot in the ACDUTRA service treatment records.  Also seemingly contrary to the appellant's current reports that his skin disorder manifested during his period of ACDUTRA is his report of a month-long history of symptoms at the time he first sought treatment in November 1990, at which time he had only been in service for just over a week.  Thus, the more persuasive evidence suggests that the condition for which the appellant received treatment in November 1990, in fact, preexisted his period of ACDUTRA.  

In any event, there is no competent and credible medical evidence that the appellant's current bilateral foot disorder, diagnosed as pitted keratolysis, was caused by or first manifested during his period of ACDUTRA from October 1990 to March 1991, and the preponderance of the evidence is against service connection for dyshidrosis, claimed as left/right foot fungus/trauma.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).








	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for dyshidrosis, claimed as left/right foot fungus/trauma, is denied.












____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


